DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s amendments and arguments of June 2, 2022 have been fully and carefully considered.  The claims as discussed in the interview of April 15, 2022 and in the Non-Final Rejection of April 11, 2022 indicated allowable subject matter but for the 35 USC 112(b) rejections.  Applicant has amended the abstract to be in a single paragraph between 50-150 words.  Accordingly, the objection is withdrawn.  The claims have been amended to be 35 USC 112(b) compliant as such the rejections have been withdrawn.  The claims now stand in condition for allowance.  
Examiner’s Comment/Reasons for Allowance
The prior art fails to teach and/or suggest using a radiative cooler/heat exchanger in combination with first and second OHP heat exchanges operable to remove moisture form a first air flow and second air flow flowing through the first and second OHP heat exchangers removing moisture from the air stream to form water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771